Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the amendment filed May 13, 2021.

3.	Claims 1-4 have been examined and are pending.

Response to Arguments
4.	Applicant's arguments filed May 13, 2021, with respect to the previous rejection of claims 1-4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, have been fully considered, but are not persuasive.  The rejection of claims 1-4, previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), have been maintained.
In response to the applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “link-Invoked Omni-Channel Chat, Voice, & Video”, see Remarks page 8) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “allows a “visitor” device to connect instantly with a “user” device with a simple click of a URL that may be found anywhere on the digital spectrum”, see Remarks page 9, emphasis added) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the applicant’s citations of Gupta disclosing “registered user” and “senders to be verified” (see Remarks pages 10-13), these assertions are moot.  The paragraphs cited by the applicant teach a scenario “when the communication preferences of the recipient require senders to be verified” (Gupta, [0040]), emphasis added.  Clearly, an alternative would be a scenario when…does not require senders to be verified (i.e., without revealing personal contact information).  The argument is not what other or alternative features Gupta teaches or does not teach, but whether the recited citations explicitly or inherently teach the functionality of the recited claims. The teachings of Gupta, referenced by the citations below in the rejections, clearly teach, disclose, and suggest the elements of the broadly recited claims.
In response to the argument with respect to paragraph [0149] of Gupta (see Remarks pages 13-14), the citation explicitly teaches “a visitor click from the visitor device at a server referencing a unique Uniform Resource Locator (URL)”.  There is nothing in the claim language with respect to setting up “an active communication session between the user and a visitor”, although it is well-known, routine, convention, and evident when a user clicks a link, a successful stateless connection is established between the client and a server via an application such as a browser.  Again, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Similarly, paragraph [0149], was not cited teach “live chat” since the language “live chat” is not once recited in any of the pending claims.  Furthermore, paragraph [0150] suggests a particular scenario or alternative embodiments, but does not explicitly teach “prior knowledge required of visitor contact information” (emphasis 
In response to the argument with respect to paragraph [0022] of Gupta (see Remarks pages 14-15), again, this paragraph was not cited teach “live chat” since the language “live chat” is not once recited in any of the pending claims.  This paragraph was cited to explicitly teach “retrieving a preferred communication method… ”.  Clearly it is well-known, all web link access inherently requires a database lookup to convert the web address to an IP address.
In response to the argument with respect to paragraph [0104] of Gupta (see Remarks pages 16-17), again, this paragraph was not cited teach “live chat” since the language “live chat” is not once recited in any of the pending claims.  This paragraph was cited to explicitly teach that a user has control over “revealing personal contact information” (Gupta [0104], “the messaging system will have default classifications for the various kinds of information we obtain from users, but we will also provide some user-control in deciding what is exposed externally (e.g. some may prefer not to have their image shown”, emphasis added).  Furthermore, it is noted that the “information about a user” recited in paragraph [0104] also includes information other than “personal contact information”, “preexisting connection”, “preexisting active session” and therefore, even though an embodiment of Gupta may require the sender be verified via “a social network account” (Gupta, [0040]) or “credit card number” (Gupta, [0088]), this is not the same information as “personal contact information”, “preexisting connection”, “preexisting active session” and therefore does not teach away from the negative limitation.
In summary, the applicant seems to be including limitations from the specification while ignoring inherent features of establishing communications via the Internet.  During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Furthermore, while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim 
To advance/expedite prosecution, the applicant are suggested to explicitly recite functional limitations that clearly teach novel functionalities or improves upon the functionalities of the prior art.  Furthermore, rather than relying on negative limitations, the applicant are suggested to recite limitations associated with the functions of those negative limitations.
For the reasons above and the rejections set forth below, claims 1-4 have been rejected and remain pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Gupta et al. (US 2017/0206545).
claim 1, Gupta teaches a method to establish a communication, link-invoked from any digital location via an embedded web-link, between a visitor device and a user device without personal contact information, comprising: 
receiving, from a linkable website element, a visitor click from the visitor device at a server referencing a unique Uniform Resource Locator (URL), thereby linking the visitor device to the server with no prior knowledge required of visitor personal contact information, no preexisting connection of the visitor device, and no preexisting active session with the visitor device (see Gupta, [0079]: “links to click for each choice”; and [0149]: “The recipient centric messaging system 100 may provide the user interface view 900 of the message form to the sender when the sender initiates sending the message from any website (e.g. LinkedIn, Facebook, Quora, etc) by selecting the URL of the unique communication address which is shared on the website”); 
performing a database lookup with the referenced unique URL, the database lookup retrieving a preferred communication method associated with the user device (see Gupta, [0022]: “the recipient centric messaging system automatically captures a URL of the source as metadata to be attached to the first message, and generates the customized message form based on the communication preferences of the recipient on selecting the URL once the sender is logged in to the recipient centric messaging system”); 
connecting the visitor device and the user device without revealing personal contact information (see Gupta, [0104]: “all of the information about a user (e.g., both their profile information and their communications preferences information) is divided into two parts (i) a "visible" part and a (b) " hidden" part. The "visible" part, e.g. name, photos, topics of interest to user, etc. are those fields that are shown to other users and entities to help them discover the "said" person/user and to communicate more effectively with them. The " hidden" part, e.g. credit-card info, black-list of people for this user, etc. are those fields that are not shown to other users, as they may be relevant only to the internal workings of the messaging system (e.g. credit-card info), and/or they may potentially hurt relationship and communications within the community (e.g. the black-list information). In one embodiment, the messaging system will have default classifications for the various kinds of information we obtain from users, but we will also provide some user-control in deciding what is exposed externally (e.g. some may prefer not to have their image shown)”).
As per claim 2, which depends on claim 1, Gupta further teaches wherein the connecting the visitor device and the user device is via a network interface (see Gupta, Fig.17).
As per claim 3, Gupta teaches a server to establish a communication, link-invoked from any digital location via an embedded web-link, between a visitor device and a user device without personal contact information, comprising: 
a network interface configured to receive, from a linkable website element, a visitor click from the visitor device at the server referencing a unique Uniform Resource Locator (URL), thereby to link the visitor device to the server with no prior knowledge required of visitor personal contact information, no preexisting connection of the visitor device, and no preexisting active session with the visitor device (see claim 1 rejection above); 
a processor configured to perform a database lookup with the referenced unique URL, the database lookup retrieving a preferred communication method associated with the user device (see claim 1 rejection above); 
the network interface further configured to connect the visitor device and the user device without revealing personal contact information (see claim 1 rejection above).
As per claim 4, Gupta teaches a non-transitory computer readable storage medium encoded with data and instructions to establish a communication, link-invoked from any digital 
receive, from a linkable website element, a visitor click from the visitor device at a server referencing a unique Uniform Resource Locator (URL) with a network interface, thereby to link the visitor device to the server with no prior knowledge required of visitor personal contact information, no preexisting connection of the visitor device, and no preexisting active session with the visitor device (see claim 1 rejection above); 
perform a database lookup with the referenced unique URL, by a processor, the database lookup retrieving a preferred communication method associated with the user device (see claim 1 rejection above); 
connect the visitor device and the user device without revealing personal contact information (see claim 1 rejection above).

Conclusion
6.	For the reasons above, claims 1-4 have been rejected and remain pending.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
May 24, 2021